                                                           Case 2:18-cv-01919-RFB-DJA Document 64
                                                                                               61 Filed 06/23/20
                                                                                                        06/22/20 Page 1 of 4



                                                       1   Amy F. Sorenson, Esq.
                                                           Nevada Bar No. 12495
                                                       2   Blakeley E. Griffith, Esq.
                                                           Nevada Bar No. 12386
                                                       3   Kiah D. Beverly-Graham, Esq.
                                                           Nevada Bar No. 11916
                                                       4   SNELL & WILMER L.L.P.
                                                       5   3883 Howard Hughes Pkwy, #1100
                                                           Las Vegas, Nevada 89169
                                                       6   Telephone: 702-784-5200
                                                           Facsimile: 702-784-5252
                                                       7   Email: asorenson@swlaw.com
                                                                  bgriffith@swlaw.com
                                                       8          kbeverly@swlaw.com
                                                       9   Attorneys for Defendant Bank of America, N.A.
                                                      10                               UNITED STATES DISTRICT COURT
                                                      11                                       DISTRICT OF NEVADA
                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           RICHARD ZEITLIN, ADVANCED                          Case No.: 2:18-cv-01919-RFB-DJA
                         LAW OFFICES

                          702-784--5200




                                                      14
                                                           TELEPHONY CONSULTANTS, MRZ
                               L.L.P.




                                                      15   MANAGEMENT, LLC, DONOR                             STIPULATION AND ORDER
                                                           RELATIONS, LLC, TPFE, INC., AMERICAN               EXTENDING DEADLINES FOR
                                                      16   TECHNOLOGY SERVICES, COMPLIANCE                    BRIEFING ON MOTION TO
                                                           CONSULTANTS, CHROME BUILDERS                       UNSEAL
                                                      17   CONSTRUCTION, INC., and UNIFIED
                                                           DATA SERVICES,                                     (SECOND REQUEST)
                                                      18
                                                                                 Plaintiffs,
                                                      19
                                                           v.
                                                      20
                                                           BANK OF AMERICA, N.A., and JOHN and
                                                      21   JANE DOES 1-100,

                                                      22                         Defendants.

                                                      23

                                                      24             Pursuant to Local Rule IA 6-1, Plaintiffs Richard Zeitlin, Advanced Telephony

                                                      25   Consultants, MRZ Management, LLC, Donor Relations, LLC, TPFE, Inc., American Technology

                                                      26   Services, Compliance Consultants, Chrome Builders Construction, and Unified Data Services

                                                      27   (“Plaintiffs”) and Defendant Bank of America, N.A. (“BANA” and together with Plaintiffs the

                                                      28   “Parties” and each a “Party”), through their counsel of record hereby stipulate to a modest


                                                           4835-8477-1521
                                                           Case 2:18-cv-01919-RFB-DJA Document 64
                                                                                               61 Filed 06/23/20
                                                                                                        06/22/20 Page 2 of 4



                                                       1   extension of existing briefing deadlines in connection with Plaintiffs’ Motion to Unseal Court
                                                       2   Documents (ECF No. 52) filed on June 4, 2020 (“Motion to Unseal”). The Parties respectfully
                                                       3   request the Court enter this Stipulation as an Order. In support of this request, the Parties
                                                       4   represent as follows.
                                                       5             Plaintiffs’ motions raise a number of complex issues of fact and law. The Parties agree
                                                       6   that there is good cause for the modest extension of the briefing schedule requested herein in
                                                       7   order to allow them further time to analyze these issues and prepare an appropriate response or
                                                       8   papers in further support. In addition, the ongoing effects of the COVID-19 pandemic continue to
                                                       9   affect the ability of the parties and their counsel to respond to the motions at issue. In particular,
                                                      10   the BANA employees with the knowledge of the relevant facts continue to operate from a remote
                                                      11   environment which limits ability to research the factual issues raised in the motion. Counsel faces
                                                      12   similar issues, which also pose challenges related to child care.
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13             The Parties agree that the foregoing constitutes good cause to extend the deadlines as
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702-784--5200




                                                      14   requested herein. This is the Parties’ second request for the extension of these deadlines. The
                               L.L.P.




                                                      15   Parties recognize that a prior extension has been granted, and they have made best efforts to
                                                      16   submit the papers at issue in the time provided. However, despite those efforts, the brief
                                                      17   additional time requested herein is necessary.
                                                      18             The Parties agree that the requested extensions will not prejudice any Party. No deadline
                                                      19   for which an extension is requested herein has expired.
                                                      20             Accordingly, the Parties agree there is good cause for entry of the following new
                                                      21   deadlines:
                                                      22             1.     BANA’s time to file papers in response to the Motion to Unseal is extended from
                                                      23   June 25, 2020 to July 2, 2020; and
                                                      24   ///
                                                      25   ///
                                                      26   ///
                                                      27   ///
                                                      28   ///

                                                                                                            -2-
                                                           4835-8477-1521
                                                           Case 2:18-cv-01919-RFB-DJA Document 64
                                                                                               61 Filed 06/23/20
                                                                                                        06/22/20 Page 3 of 4



                                                       1             2.     Plaintiff’s time to file reply papers in further support of the Motion to Unseal is
                                                       2   extended from July 6, 2020 to July 13, 2020.
                                                       3   IT IS SO STIPULATED.
                                                       4   Dated: June 22, 2020                              DATED: June 22, 2020
                                                       5
                                                           THE BERNHOFT LAW FIRM, S.C.                       SNELL & WILMER L.L.P.
                                                       6
                                                             /s/ Daniel J. Treuden (with permission)          /s/ Kiah D. Beverly-Graham
                                                       7   Robert G. Bernhoft, Esq.                          Amy F. Sorenson, Esq.
                                                           Admitted Pro Hac Vice                             Nevada Bar No. 12495
                                                       8   Wisconsin Bar No. 1032777                         Blakeley E. Griffith, Esq.
                                                       9   Thomas E. Kimble, Esq.                            Nevada Bar No. 12386
                                                           Admitted Pro Hac Vice                             Kiah D. Beverly-Graham, Esq.
                                                      10   Illinois Bar No. 6257935                          Nevada Bar No. 11916
                                                           Daniel James Treuden, Esq.                        3883 Howard Hughes Parkway, Suite 1100
                                                      11   Wisconsin Bar No. 1052766                         Las Vegas, NV 89169
                                                           1402 E. Cesar Chavez Street                       Attorneys for Defendant Bank of America,
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           Austin, Texas 78702                               N.A.
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                           Joel F. Hansen, Esq.
                         LAW OFFICES

                          702-784--5200




                                                      14   Nevada Bar No. 1876
                               L.L.P.




                                                           Hansen & Hansen, LLC
                                                      15   9030 W. Cheyenne Avenue, #210
                                                           Las Vegas, Nevada 89129
                                                      16   Attorneys for Plaintiffs
                                                      17

                                                      18
                                                                                                             ORDER
                                                      19
                                                                     IT IS ORDERED that BANA’s time to file papers in response to the Motion to Unseal is
                                                      20
                                                           extended from June 25, 2020 to July 2, 2020; and
                                                      21
                                                                     IT IS FURTHER ORDERED that Plaintiff’s time to file reply papers in further support
                                                      22
                                                           of the Motion to Unseal is extended from July 6, 2020 to July 13, 2020.
                                                      23

                                                      24
                                                                                                          ____________________________________
                                                      25
                                                                                                          UNITED STATES MAGISTRATE JUDGE
                                                      26
                                                                                                                    June 23, 2020
                                                                                                          DATED: ____________________________
                                                      27

                                                      28

                                                                                                           -3-
                                                           4835-8477-1521
                                                           Case 2:18-cv-01919-RFB-DJA Document 64
                                                                                               61 Filed 06/23/20
                                                                                                        06/22/20 Page 4 of 4



                                                       1                                    CERTIFICATE OF SERVICE
                                                       2             I hereby certify that on this date, I electronically filed the foregoing STIPULATION

                                                       3   AND ORDER EXTENDING DEADLINES FOR BRIEFING ON MOTION TO UNSEAL

                                                       4   (SECOND REQUEST) with the Clerk of the Court for the U.S. District Court, District of

                                                       5   Nevada by using the Court’s CM/ECF system. Participants in the case who are registered

                                                       6   CM/ECF users will be served by the CM/ECF system.

                                                       7             DATED: June 22, 2020
                                                       8
                                                                                                        /s/ Maricris Williams
                                                       9                                               An Employee of Snell & Wilmer L.L.P.

                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702-784--5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                         -4-
                                                           4835-8477-1521
